UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-6121


ALBERTO CEJA-VARGAS,

                    Petitioner - Appellant,

             v.

M. BRECKON, Warden,

                    Respondent - Appellee.



Appeal from the United States District Court for the Western District of Virginia, at
Roanoke. Elizabeth Kay Dillon, District Judge. (7:18-cv-00022-EKD-RSB)


Submitted: May 16, 2019                                           Decided: May 21, 2019


Before DIAZ and THACKER, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Alberto Ceja-Vargas, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Alberto Ceja-Vargas, a federal prisoner, appeals the district court’s order granting

Respondent’s motion for summary judgment on Ceja-Vargas’ 28 U.S.C. § 2241 (2012)

petition.   We have reviewed the record and find no reversible error.        Accordingly,

although we grant Ceja-Vargas leave to proceed in forma pauperis, we affirm for the

reasons stated by the district court. See Ceja-Vargas v. Breckon, No. 7:18-cv-00022-

EKD-RSB (W.D. Va. Jan. 2, 2019). We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                              AFFIRMED




                                            2